—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered December 12, 1997, which, insofar as appealed from, denied defendant-appellant’s motion to dismiss the action as against it, affirmed, without costs.
Sister State administrative findings, made in the context of a proceeding to review the propriety of appellant’s acquisition by another insurance company in light of the interests of its policyholders and shareholders, do not warrant dismissal of the instant fraudulent conveyance action against appellant on the grounds of full faith and credit or comity. Even assuming that the doctrine is applicable to the administrative order in question (but see, Home Ins. Co. v Olympia & York Maiden Lane Co., 174 Misc 2d 45, 46-47), that order was made without in personam jurisdiction over plaintiff’s predecessor in interest (see, Ionescu v Brancoveanu, 246 AD2d 414, 416; Rivera v Feinstein, 245 AD2d 141; see also, Baker v General Motors Corp., 522 US 222, 237, n 11), the single instance of notice by publication of the administrative hearing having been insufficient for that purpose (see, Matter of McCann v Scaduto, 71 NY2d 164, 174; cf., Lane v City of Mount Vernon, 38 NY2d 344, 349-350, citing, inter alia, Smith v City of New York, 30 AD2d 122, 126, affd 24 NY2d 782). Nor are the issues in the instant action the same as those that were before the sister State administrative body, which was not bound to consider the interests of creditors. Thus, there is no potential for conflict or for subversion of the sister State order that would tend to undermine the cooperative principle of comity. Concur — Williams, Rubin and Andrias, JJ.